Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 1, 2020. Claims 1-18 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9, 12-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debnath et al. (Pub. No. : US 20180307576 A1)

As to claim 1 Debnath teaches a method stored in one or more data-storage devices and executed using one or ore processors of a computer system for extracting metrics from log messages generated by event sources in a distributed computing system, the method comprising: 
providing a graphical user interface (“GUI”) that enables a user to select a sample log message from a stream of log messages (paragraph [0192], [0048], [0041]: The present invention collects incoming logs in real-time and extracts log pattern and ID from each log, wherein a visualization dashboard 150 provides a graphical user interface and dashboard to the end users to take action as required); 
constructing a Grok expression from character strings of the sample log message (paragraph [0146], [0157]: the log parser 130 parses logs using patterns learned from normal runs by a system. Here, we define a “pattern” as a GROK expression); and
using the Grok expression to extract a metric from log messages in the stream of log messages, the log messages having the same format as the sample log message (paragraph [0192], [0186], [0048], [0041], [0004]: The present invention collects incoming logs in real-time and extracts log pattern and ID from each log. The structure of a log greatly helps in easy extraction of specific system information, such as the type, time of creation, or source of a specific event, or the value of key performance indicators).

As to claim 3 Debnath teaches wherein constructing the Grok expression from character strings of the sample log message comprises: tokenizing the sample log message to obtain a tokenized log message (paragraph [0158]); constricting a preliminary Grok expression from the tokenized log message (paragraph [0235]); constructing the Grok expression from the preliminary Grok expression (paragraph [0162]); and displaying the Grok expression in the GUI (paragraphs [0162], [0048]).

As to claim 6 Debnath teaches wherein using the Grok expression to extract the metric from log messages in the stream of log messages comprises: for each log message in the stream of log messages, parsing the log message with Grok patterns of the Grok expression, when regular expression of the Grok patterns match character strings of the log message, assigning character strings to variable identifiers of the Grok patterns, identifying a variable identifier that corresponds to a time stamp of the log message and a variable identifier that corresponds to a desired metric value recorded in the log message, and forming a time-dependent metric value from the time stamp and the metric value (paragraphs [0045], [0060], [0150], [0056], [0070], [0158]).

As to claims 7, 9, 12-13, 15, and 18, they have similar limitations as of claim 1, 3, and 6 above. Hence, they are rejected under the same rational as of claim 1, 3, and 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8, 10-11, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. in the view of Wu et al. (Using Graph Patterns to Extract Scenarios)

As to claim 2 all of the limitations of claim 1 have addressed above. Debnath teaches wherein constructing the Grok expression from character strings attic sample log message comprises: dividing a set of Grok patterns into primary and composite Grok patterns (paragraph [0176]: building a similar pattern-group). Debnath does not explicitly disclose but Wu teaches constructing relationship graphs for the composite Grok patterns (section: 2.2); forming a Grok expression from the relationship graphs in which relationship graphs descend from a dummy parent node (section:3 ); assigning a priority to each node of the Grok expression graph, wherein the priority of each node is priority assigned to preceding node plus one (section: 3); assigning a weight to each node of the Grok expression graph, wherein the weight of each node is a number of child node descendants in a directed acyclic graph of the child node (section: 4.2); and performing breadth first search traversal of the Grok expression graph to arrange nodes at the same depth in decreasing order of assigned weights (section: 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to  Debnath by adding above limitation as taught by Wu to use graph patterns to extract scenarios from the information (Wu, section 1).

As to claim 4 Debnath together with Wu teaches a method according to claim 1. Debnath teaches  wherein constructing the Grok expression from character strings of the sample log message comprises: comparing each Grok pattern to a token, and when a regular expression of a Grok pattern matches character strings of token, recording the Grok pattern in a sequence of Grok patterns that corresponds to the locations of the token in the sample log message; and recording tokens of the sample log message that correspond spaces, brackets, semicolons, and colons of the sample log message in corresponding locations in the sequence of Grok patterns (paragraphs [0045], [0060], [0150], [0056], [0070], [0158]) and Wu teaches for each level of a Grok expression graph formed from Grok patterns (section 3.2)..

As to claim 5 Debnath together with Wu teaches a method according to claim 1. Debnath teaches  wherein constructing the Grok expression from character strings of the sample log message comprises: comparing each Grok pattern to a token, and when a regular expression of a Grok pattern matches character strings of token, recording the Grok pattern in a sequence of Grok patterns that corresponds to the locations of the token in the sample log message; and when two or more Grok patterns match the same token, if one of the two or more Grok patterns has a longest regular expression, discarding other Grok patterns that match the same token, if two or more of the Grok pattern have regular expressions with a same highest length, retaining one of the two or more Grok patterns with a largest weight in the Grok expression graph and discarding other Grok patterns, and if two or more of the Grok pattern have regular expressions with a same highest length and a same weight, randomly selecting one of the two or more Grok patterns (paragraphs [0045], [0060], [0150], [0056], [0070], [0158], [0242], [0246]) and Wu teaches for each level of a Grok expression graph formed from Grok patterns (sections 1, 3 ).

	As to claims 8, 10-11, 14, 16-17, they have similar limitations as of claims 2, 4-5 above. Hence, they are rejected under the same rational as of claims 2,4-5 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169